Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Harman US 2015/0257368.

Regarding claim 1, Harman discloses a grazing restrictor for attaching to a halter (figure 1), the restrictor comprising: 
a body portion having at least one central opening (as shown in the figures); 
a plurality of elongate segments extending outward from the body portion (as shown in the figures), the elongate segments having a plurality of openings defined therein (as shown in the figures), the plurality of elongate segments configured and arranged to fold upward relative to the body portion to form the shape of a muzzle (figure 1); and, 


Regarding claim 2, Harman discloses the grazing restrictor of claim 1 wherein each of the plurality of ties have a first end and a second end configured to be attached in end to end fashion (as inherently previously described).

Regarding claim 3, Harman discloses the grazing restrictor of claim 1, wherein the body portion and the plurality of elongate segments are formed as a unitary member (as shown throughout the figures).

Regarding claim 4, Harman discloses the grazing restrictor of claim 1, wherein the body portion and the plurality of elongate segments comprise an elastic material (as summarized in the abstract, paragraphs 0015, 0017, 0039, 0041-0043, etc.).

Regarding claim 5, Harman discloses the grazing restrictor of claim 1, wherein the body portion and the plurality of elongate segments comprise polyether urethane (paragraph 0043).

Regarding claim 6, Harman discloses the grazing restrictor of claim 1, further comprising a plurality of ventilation openings formed in one of the body portion and the plurality of elongate segments (as shown throughout the figures, paragraph 0057).

Regarding claim 9, Harman discloses the grazing restrictor of claim 1, further comprising one or more ventilation openings in the plurality of elongate segments (as shown throughout the figures).

Regarding claim 10, Harman discloses the grazing restrictor of claim 1, wherein the central opening is sized to provide a throughput restriction on the amount of forage ingested while grazing (as summarized in the abstract and described throughout).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 102(a)(1&2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harman.

Regarding claim 7, Harman discloses the grazing restrictor of claim 1, wherein the plurality of elongate segments further comprise finger-like projections (where the projections are broadly “thumb” shaped”).
Alternatively, Harman does not disclose the projections to be “finger” shaped. However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such shape to the projections, in order to accommodate a particular shaped snout for the muzzle to fit around; since Harman discloses various shapes as obvious (paragraph 0046), and it would have been an obvious matter of design choice to make the different portions of the projections of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harman.

Regarding claim 8, Harman teaches the grazing restrictor of claim 1, but does not teach wherein the plurality of ties comprise low profile cable ties.
However, such types of ties are well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to utilize such types of ties, in order to provide an efficient and sturdy means to attach the restrictor to the halter; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 11, Harman teaches the grazing restrictor of claim 1, but does not specify wherein the restrictor is formed from a clear material.
However, such form of plastic material is well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such form of the material, in order to better assess safe use of the restrictor; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644